Citation Nr: 0624754	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-33 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with peripheral neuropathy of the toes.

3.  Entitlement to a rating in excess of 10 percent for 
tension headaches.

4.  Entitlement to a compensable rating for tinea pedis.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	African American PTSD 
Association

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  He had additional service in the Alabama National 
Guard from April 1982 to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran's case was certified on appeal to the Board in 
October 2004.  The veteran submitted several items directly 
to the Board in November 2004.  The items included a 
statement from the veteran reporting that he was no longer 
represented by attorney Richard LaPointe.  He also included a 
statement from his VA treating psychiatrist that addressed 
his PTSD and was dated in October 2004.  The veteran did not 
include a waiver for the Board to consider the evidence in 
the first instance.  38 C.F.R. § 20.1304(c) (2005).

The Board wrote to the veteran in March 2005 and informed him 
he could elect to have a new representative.  The veteran 
responded with an Appointment of Veterans Service 
Organization as Claimant's Representative in favor of the 
African American PTSD Association in April 2005.

Finally, the veteran submitted a duplicate copy of the 
October 2004 statement from the VA physician in January 2006.  
Again, he did not waive consideration of the evidence by the 
Board.  As the issue of entitlement to a rating in excess of 
50 percent for the veteran's PTSD is being remanded, the RO 
will have an opportunity to consider the evidence in the 
first instance.  


The issues of entitlement to rating in excess of 50 percent 
for PTSD and entitlement to a TDIU rating are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus has not been manifested 
by a need for daily insulin, and a restricted diet.  His 
activities have not required regulation, such as avoidance of 
strenuous occupational or recreational activities.

2.  The veteran's tension headaches have not been shown to be 
productive of prostrating attacks occurring on an average of 
once a month over the last several months.  

3.  The veteran's tinea pedis is manifested by a scaling 
around the perimeter of the feet and debris between the toes.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.119, 4.124, 4.124a, Diagnostic Code 7913 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for tension headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, 
Diagnostic Code 8100 (2005).  

3.  The criteria for a compensable evaluation for tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.118, Diagnostic Code 7806 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted his current claim for increased ratings 
for his service connected disabilities and entitlement to a 
TDIU rating in May 2003.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

Diabetes Mellitus with Peripheral Neuropathy of the Toes

The veteran's service-connected diabetes mellitus is rated as 
20 percent disabling under Diagnostic Code 7913.  38 C.F.R. § 
4.119 (2005).  Under Diagnostic Code 7913, a 20 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
a restricted diet.  A 40 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is assigned 
where insulin is required, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Finally, a 100 percent rating is for application 
where the symptoms require more than one daily injection of 
insulin, restricted diet and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic provider, plus either 
progressive loss of eight and strength or complications that 
would be compensable if separately evaluated.  Id.

A note to the rating criteria advises compensable 
complications are to be evaluated separately unless they are 
part of the criteria used to support a 100 percent rating.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Note (1).

The veteran was afforded a VA examination in August 2003.  
The examiner noted that the veteran was diagnosed as a 
diabetic in 1999.  The veteran was on Metaformin.  The 
veteran had not required hospitalization for ketoacidosis or 
hypoglycemia.  The veteran said he had had one episode where 
he had gone to the emergency room once because his glucose 
was low.  The veteran said he had one hypoglycemic episode a 
month that he described as having a dry mouth and decreased 
urine.  He reported his weight as up and down but no specific 
weight loss.  In fact, the veteran's weight was up at the 
time of the examination.  The examiner noted that the veteran 
was diagnosed with hypertension and was on medications for 
that condition.  The veteran said that he had numbness and 
tingling in his toes, calves, and fingers but it was not 
constant.  The veteran said he saw a physician for his 
diabetes about once every three months.  On physical 
examination the examiner noted that the veteran had decreased 
sensation to the toes.  The diagnoses were type II diabetes 
mellitus, oral agent controlled, essential hypertension, not 
caused by diabetes, and early signs and symptoms of 
peripheral neuropathy of the toes.

Associated with the claims file are VA treatment records for 
the period from June 2003 to July 2004.  The records do not 
reflect any periods of hospitalization for the veteran's 
diabetes mellitus.  There is no record of episodes of 
ketoacidosis or hypoglycemia.  The records also do not show 
any further findings regarding peripheral neuropathy 
associated with the diabetes.  The veteran has been 
prescribed Gabapentin for treatment of neuropathy and for 
pain from his back; however, there are no entries reflecting 
a finding of neuropathy associated with the veteran's 
diabetes.  The records do show that the veteran continued to 
be prescribed medication for control of his diabetes.  A 
March 2004 eye examination found that the veteran had 
diabetes without ocular manifestations.  

In this case, the veteran's diabetes mellitus does not 
require insulin.  At the time of his August 2003 VA 
examination he was not on a restricted diet but did watch 
what he ate.  He takes an oral agent for control of his 
diabetes but not insulin.  There is no objective evidence of 
record, nor does the veteran contend, that there is any 
limitation of his activities as a result of his diabetes 
mellitus.  The 2003 VA examination and the VA outpatient 
treatment records show that the veteran has maintained an 
essentially steady status in regard to his diabetes mellitus.  

In regard to the peripheral neuropathy of the toes there is 
no basis for a separate compensable rating for those 
residuals at this time.  See 38 C.F.R. §§ 4.124, 4.124a 
(2005).  The 2003 VA examiner noted some decrease in the 
sensation of the toes and said that this represented early 
signs and symptoms of peripheral neuropathy of the toes.  
There is no objective evidence of record to show that the 
signs and symptoms have resulted in any level of impairment 
or that the veteran's toes have progressed beyond the 
decrease in sensation noted in August 2003.  

In summary, the veteran is not required to use insulin, and 
has not been shown to be on a restricted diet, and he has not 
required regulation of his activities due to his service-
connected diabetes mellitus at any time during the pendency 
of his claim.  Consequently, the next higher schedular rating 
of 40 percent for diabetes mellitus is not warranted.  

Tension Headaches

The veteran was originally granted service connection for 
tension headaches by way of a rating decision dated in April 
1972.  He was assigned a noncompensable disability rating at 
that time.

The veteran's tension headaches have been evaluated under 
Diagnostic Code 8100 for migraine headaches.  38 C.F.R. § 
4.124a.  Under Diagnostic Code 8100, a 10 percent rating is 
assigned for migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation is warranted for 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability.

The veteran was afforded a VA examination in August 2003.  
The veteran gave a history of daily headaches that ranged 
from 7-8 in intensity.  He took aspirin or Bufferin for 
relief.  The veteran said that the headaches were not 
associated with nausea but, at times, he had to go to bed 
with a cold pack for an hour or an hour and a half.  He said 
this may be for a daily basis for some time and then let up 
for a day or two.  The headaches were not associated with 
photophobia and there were no other neurological symptoms 
associated with the headaches other than pain.  The examiner 
said that the neurological examination was within normal 
limits with no focalization.  The veteran did have a headache 
on the day of the examination.  The impression was tension 
headaches.

The veteran's disability rating was increased to 10 percent 
in January 2004.  The disability rating was made effective 
from the date of claim in May 2003.

The VA treatment records, for the period from June 2003 to 
July 2004, do not reflect any specific treatment for the 
veteran's headaches.  There is no medication prescribed for 
the headaches in the list of medications contained in the 
records.  Headaches are listed on the problem lists on 
several occasions.  The records do show several instances of 
the veteran's complaining of right-sided facial pain that he 
claims is related to service.  However, the veteran was 
denied service connection for temporomandibular syndrome, 
related to the facial pain, in April 1972.  He was again 
denied service connection for this condition in December 
1996.  There is no medical evidence to link the veteran's 
complaints of right-sided facial pain to his service-
connected headaches.  

The Board finds that the evidence is against a determination 
that the veteran's tension headaches warrant a rating greater 
than 10 percent.  In this regard, the Board notes that 
although the veteran may suffer from daily headaches, his 
headaches are not shown to be productive of prostrating 
attacks.  He denies nausea and photophobia and has not 
alleged that he has prostrating attacks.  The veteran alleges 
that he sometimes has to use ice packs and rest for an hour 
or more.  The VA treatment records do not show any specific 
treatment for the veteran's headaches.  At his VA examination 
the veteran related that he used aspirin or Bufferin for pain 
relief as opposed to prescription medications.  Accordingly, 
the criteria for a 30 percent rating have not been met.  

Tinea Pedis

The veteran was granted service connection for tinea pedis by 
way of a Board decision dated in September 2002.  The RO 
implemented the Board's decision in March 2003 and assigned a 
noncompensable disability rating for tinea pedis.  

The veteran was afforded a VA examination in August 2003.  
The veteran said that he had to use an antifungal cream daily 
in order to control his tinea pedis.  He said that if did not 
use the cream, the soles of his feet would become very scaly 
with blisters and he would have cracking between his toes.  
The examiner reported that there was some scaling around the 
perimeter of the foot [sic] with some debris between the 
toes.  There was no active splitting of the skin and no 
evidence of blisters.  There were no ulcerations or skin 
breakdown.  The examiner did say that the veteran had 
onychomycosis of the toenails, a condition that is not 
service connected. 

The VA treatment records do not reflect outpatient treatment 
for the veteran's tinea pedis.  The disorder is not listed on 
the several problem lists contained in the records.  There is 
no indication that the veteran's tinea pedis causes him any 
impairment at this time other than his subjective statements 
of having to use an over-the-counter cream to treat his 
symptoms.

The veteran's tinea pedis has been rated under Diagnostic 
Code 7813 for dermatophytosis, which includes tinea pedis.  
38 C.F.R. § 4.118 (2005).  The rating criteria provides that 
the disability is evaluated as disfigurement of the head, 
face, or neck, as scars, or as dermatitis or eczema, 
depending on the predominate disability.  Id.  In this case, 
the veteran's disability involves his feet, so the veteran's 
disability is evaluated by reference to the rating criteria 
for dermatitis under Diagnostic Code 7806.  The veteran's 
service-connected disability has not affected the head, face, 
or neck, and has not caused any scarring.

Under Diagnostic Code 7806 a noncompensable rating is 
assigned for dermatitis or eczema affecting less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy is required 
during a period of twelve months.  A 10 percent rating is for 
consideration where at least 5 percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period.  Higher ratings require more affected areas 
and increased drug therapy.  38 C.F.R. § 4.118.

In considering all of the evidence of record, the Board 
concludes that the veteran does not satisfy the criteria for 
a compensable rating for his tinea pedis.  He does not appear 
to exhibit symptoms on at least 5 percent of the entire body 
or at least 5 percent of exposed areas.  His symptoms are 
limited to his feet.  The veteran did not report any 
treatment for his tinea pedis and took care of it on his own 
when he was examined in 2003.  The VA treatment records are 
silent as to any significant complaint, treatment, or 
diagnosis referable to tinea pedis foot.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
increased ratings for the veteran's service-connected 
diabetes mellitus, headaches, and tinea pedis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran submitted a claim for increased ratings in May 
2003.  The RO wrote to the veteran in June 2003.  The letter 
informed the veteran of the evidence necessary to 
substantiate his claim.  The letter suggested types of 
evidence to submit.  The veteran was also advised of VA's 
responsibilities in the development of his claim, what he 
should do to help, and to submit evidence to VA.

The RO also wrote to the veteran about his TDIU claim in 
October 2003.  He was informed that the RO had deferred a 
decision on the issue and that he had until June 2004 to 
submit additional evidence.

The veteran's attorney, representing him at the time, 
submitted additional evidence in support of the claim.

The RO issued a rating decision in January 2004.

The veteran has not alleged any prejudice in the development 
of his claim due to any aspect involving notice in this case.  
He has effectively participated in the development of his 
claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran was 
afforded VA examinations.  VA treatment records were obtained 
and associated with the claims file.  The veteran submitted 
evidence in support of his claim.  The veteran has not 
alleged that there is any outstanding evidence.




ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, with peripheral neuropathy of the toes, is denied.

Entitlement to a rating in excess of 10 percent for tension 
headaches is denied.

Entitlement to a compensable rating for tinea pedis is 
denied.


REMAND

Evidence of record reflects that the veteran was in the 
Alabama National Guard from April 1982 to July 1999.  His 
claim for TDIU reflects that he worked for the same employer 
from 1973 to 1999.  

The veteran submitted a claim for service connection for PTSD 
in July 1999.  VA treatment records from June 1999 to July 
1999 show that he was involved in a PTSD program during that 
period.  Additional VA treatment records, for the period from 
January 1998 to April 2000 reflect that the veteran was 
treated for a number of other conditions, to include chronic 
obstructive pulmonary disorder (COPD).

A February 1999 clinical entry noted that the veteran 
reported that he had left his job due to physical problems.  
The veteran was evaluated by a VA vocational rehabilitation 
psychologist on July 12, 1999.  The psychologist conducted a 
review of the veteran's work history and his treatment for 
PTSD.  The psychologist concluded, based on the veteran's 
medical records and the then present evaluation, the severity 
of PTSD symptoms limited the veteran's ability to remember 
and to process work procedures and instructions.  He noted 
additional findings and said that the symptoms had been 
present for over 12 months.  The psychologist concluded by 
saying that the severity and chronicity of the veteran's 
problems made him unemployable and unfeasible for vocational 
rehabilitation.

Although the veteran's claimed stressors were never verified, 
he was granted service connection for PTSD in June 2000.  The 
PTSD was rated 30 percent disabling at the time.  

The veteran submitted an application for vocational 
rehabilitation benefits in July 2000.  The vocational 
rehabilitation office returned the application that same 
month.  The veteran was notified that the application was 
incomplete and that he needed to address several items in 
order to complete his application.  There is a notation on 
the letter from August 2000 that the veteran never responded 
to the letter.

The veteran was afforded an examination in August 2003.  He 
reported that he was terminated from his civilian job because 
of physical problems and his PTSD.  The veteran was diagnosed 
with chronic PTSD.  The examiner also assigned a Global 
Assessment of Functioning (GAF) score of 40 for the veteran 
and said it was the highest score in the past year.  The 
examiner commented that the veteran was not working and had 
too much time on his hands to dwell on his symptoms.  The 
examiner also commented that the veteran's symptoms might 
have gotten worse since his termination from his job.  

VA treatment records show that the veteran was involved in a 
PTSD program from June 30, 2003, to July 25, 2003.  The 
veteran submitted a statement from his treating psychiatrist, 
C. F. B., M. D., that was dated in December 2003.  Dr. B. 
said that the veteran had been treated at the clinic since 
1999 and known by him since 2003.  Dr. B. opined that the 
veteran was totally and permanently disabled because of PTSD.  
He did not provide any explanation or rationale for the 
opinion.  

The RO granted a temporary total 100 percent evaluation for 
the veteran for his period in the PTSD program from June 30, 
2003.  A 50 percent rating was then assigned from August 1, 
2003.

Additional VA treatment records for the period from July 2003 
to July 2004 reflect further treatment for the veteran's 
PTSD.  The October 2004 statement from Dr. B., noted in the 
Introduction, again noted that the veteran was permanently 
disabled from PTSD although no explanation or rationale was 
given.  

The veteran was last examined in August 2003.  The examiner 
did not comment on the veteran's employability at that time.  
He did assign a GAF score of 40, without explanation, that is 
indicative of a severe disability.  However, the symptoms 
reported on the mental status examination would not appear to 
reflect that level of disability.  A new examination is 
required because of the time that has passed and to assess 
the veteran's ability to obtain and maintain substantially 
gainful employment.

In addition, the veteran has submitted several statements 
from his treating psychiatrist that say that the veteran is 
permanently disabled because of his PTSD.  However, no 
rationale is provided as to how the veteran's PTSD 
symptomatology rises to the level of permanent and total 
disability.  The veteran should be given the opportunity to 
secure a new statement from the psychiatrist that would 
provide a rationale for the opinion.

The veteran was evaluated by a VA vocational rehabilitation 
psychologist in July 1999.  He was found to be unemployable 
at that time and not a candidate for vocational 
rehabilitation.  The veteran later submitted an application 
for vocational rehabilitation benefits in July 2000.  It 
appears that no vocational rehabilitation benefits were 
provided in light of the incomplete application.  However, a 
check should be made to ensure that there is no existing 
vocational rehabilitation evidence beyond the July 1999 
report.

There is no indication in the claims file that the veteran 
has sought disability benefits from the Social Security 
Administration (SSA).  However, given that he has remained 
unemployed since 1999 and that he has several service-
connected disabilities as well as a number of nonservice-
connected medical conditions, the veteran should be contacted 
to determine if he has applied for SSA disability benefits.  
If so, any decision deciding his claim and the records relied 
on must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his service-
connected disabilities since July 2004.  
The RO should obtain those records that 
have not been previously secured.  

2.  The veteran should be advised that he 
can submit additional evidence from his 
treating psychiatrist.  However, any 
opinion regarding his level of disability 
should include an explanation or 
rationale for the opinion.

3.  The veteran should be asked if he has 
applied for SSA disability benefits.  If 
the veteran reports that he has applied 
for SSA disability benefits, the RO must 
contact the SSA and obtain a copy of the 
decision and all records associated with 
the decision.

4.  The veteran should be afforded a VA 
psychiatric examination.  The examiner 
must review the claims file.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
examiner), should be conducted in order 
to identify and describe the 
symptomatology attributable to the 
veteran's PTSD.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis V (GAF score), with an 
explanation of the numeric code assigned, 
is to be included.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities preclude him from obtaining 
and maintaining substantially gainful 
employment.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


